Appeal from a decision of the Workmen’s Compensation Board that claimant sustained an accident arising out of and in the course of his employment. Claimant was employed as a manager of a building used as a rooming house, which was frequented by many unsavory characters. He was assaulted in front of the building as he was about to depart on an errand in connection with his employment. There was evidence from which the inference might be drawn that the assault arose out of his management of the property. Decision affirmed, with costs to the Workmen’s Compensation Board. All concur. [See 270 App. Div, 782.]